Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
CAO (CN 112397832 A) – CAO teaches a battery module comprising a first and second module (abstract).  The end plate of the modules are connected together (abstract).  The first and second end plates have inserting and connecting areas.  
TANNER (US 2020/0006722 A1) – TANNER teaches a battery module that includes a housing with four side walls, a first end plate and a second end plate being coupled (abstract).  For example, Figure 4 shows that a first sidewall and the second sidewall have complementary structures, and may interleave (paragraph 0031).  
HUGHES (US 2016/0329538 A1) – HUGHES teaches a vehicle for a battery that includes a plurality of batteries arranged in groups, and a protective casing, the plurality of casing may be coupled to one another by ridges and mating grooves (abstract).  The protective casings may be connected with a tongue and groove configuration (paragraph 0037).  
None of the prior art of record explicitly teaches the first and second end plates provided with first and second lug portions, where an area S1 of the first lug portion is less than an area of the second lug portion S2, and a distance d1 from a central axis of a first mounting hole provided in the end plates, and a distance d2 from the central axis of the second mounting hole to the center line is less than the first distance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722